Exhibit 21 SUBSIDIARIES OF REGISTRANT Name of Subsidiary Jurisdiction of Incorporation Percentage of Voting Stock Owned BevCo Sales, Inc. Delaware 100% Beverage Corporation International, Inc. Delaware 100% Big Shot Beverages, Inc. Delaware 100% Everfresh Beverages, Inc. Delaware 100% Faygo Beverages, Inc. Michigan 100% LaCroix Sparkling Water, Inc. Delaware 100% National Beverage Vending Company Delaware 100% National Retail Brands, Inc. Delaware 100% NewBevCo, Inc. Delaware 100% NutraFizz Products Corp. Delaware 100% PACO, Inc. Delaware 100% Shasta Beverages, Inc. Delaware 100% Shasta Beverages International, Inc. Delaware 100% Shasta Sales, Inc. Delaware 100% Shasta Sweetener Corp. Delaware 100% Shasta West, Inc. Delaware 100% Sundance Beverage Company Delaware 100%
